Citation Nr: 0831927	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
hand neuropathy.

2.  Entitlement to an initial rating in excess of 50 percent 
for the period of the appeal prior to December 31, 2002, and 
in excess of 70 percent thereafter, for adjustment disorder 
with depressed mood associated with service-connected right 
shoulder disability. 

3.  Entitlement to an effective date prior to April 23, 2001, 
for the grant of service connection for adjustment disorder 
with depressed mood associated with service-connected right 
shoulder disability.

4.  Entitlement to an effective date prior to June 25, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date prior to June 25, 2003, 
for the establishment of Dependents' Educational Assistance 
(DEA).

6.  Entitlement to an increased rating for status post-
subluxation of the right shoulder, which is currently rated 
as 20 percent disabling.

7.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, which is currently rated as 10 
percent disabling.

8.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, which is currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from December 
1980 to December 1984 and from June 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  Some of the issues listed above 
were remanded by the Board in May 2003 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

As discussed in more detail below, the veteran was awarded 
service connection for adjustment disorder with depressed 
mood by RO rating decision dated in June 2002, and assigned a 
30 percent disability rating effective April 23, 2001.  The 
veteran appealed this initial rating and by RO rating 
decision dated in April 2005, the RO increased the initial 
rating to 50 percent, effective April 23, 2001, and 70 
percent as of December 31, 2002.  In May 2005, the veteran 
submitted a letter indicating disagreement with the 50 
percent and 70 percent disability ratings and their 
respective effective dates.  

The RO has characterized the issue as 'entitlement to an 
earlier effective date for increased evaluation of adjustment 
disorder with depressed mood.'  See August 2006 Statement of 
the Case.  However, since the veteran's initial rating 
remains on appeal before the Board, the issue of the 
"effective date" of the increase from 50 percent to 70 
percent is encompassed within this claim.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  With regards to the 
issue of the proper effective date for the initial 50 percent 
rating; this issue is better characterized as entitlement to 
an effective date earlier than April 23, 2001, for the grant 
of service connection for adjustment disorder with depressed 
mood.  It has therefore been altered as such above.

The issues of entitlement to increased ratings for status 
post-subluxation of the right shoulder, patellofemoral 
syndrome of the left knee, and patellofemoral syndrome of the 
right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hand neuropathy is manifested by subjective 
complaints of pain, stiffness, and weakness, with objective 
evidence of essentially full range of motion of the right 
hand, mild decreased grip strength, and decreased sensation 
to pinprick and light touch; there is no electromyography 
evidence of neuropathy, atrophy of the right upper extremity, 
nor any subjective complaints or evidence of weakness in 
motion of the forearm.

2.  Prior to December 31, 2002, the veteran's adjustment 
disorder with depressed mood was manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as "agitative" 
depression, difficulty sleeping, feelings of useless and 
hopelessness, and irritability; the competent evidence fails 
to demonstrate symptoms affecting the veteran's ability to 
complete his activities of daily living or function 
independently, appropriately, and effectively, severe impulse 
control, memory problems, disorientation of any kind, 
psychotic symptoms, or an inability to establish and maintain 
effective relationships. 

3.  As of December 31, 2002, the veteran's adjustment 
disorder with depressed mood was manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation without 
intent, reluctance in initiating his daily routine, including 
grooming and hygiene, decreased contact with family members, 
including estrangement from his children, and increased 
irritability with violence demonstrated towards objects, but 
not people; the competent evidence fails to demonstrate 
symptoms such as persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time and place, and memory 
loss for names of close relatives, own occupation, or own 
name.

4.  In a June 2002 rating decision, the RO granted service 
connection for adjustment disorder with depressed mood, 
effective April 23, 2001; the veteran did not timely appeal 
this effective date.  

5.  On May 31, 2005, the veteran submitted a claim which 
requested an earlier effective date for the grant of service 
connection for adjustment disorder with depressed mood.  

6.  The veteran's free-standing claim for an earlier 
effective date is barred as a matter of law.

7.  The Chicago RO received the veteran's application for 
increased compensation based on individual unemployability on 
November 21, 1997.

8.  Service connection is in effect for the following 
disabilities: adjustment disorder with depressed mood, rated 
as 50 percent disabling as of April 23, 2001, and 70 percent 
disabling as of December 31, 2002; status post-subluxation of 
the right shoulder, rated as 20 percent disabling as of April 
6, 1995; patellofemoral syndrome of the right knee, rated as 
10 percent disabling as of April 6, 1995; patellofemoral 
syndrome of the left knee, rated as 10 percent disabling as 
of April 6, 1995; right hand neuropathy, rated as 
noncompensable (zero percent) as of April 23, 2001.  

9.  Granting all reasonable doubt in favor of the veteran, 
the competent evidence establishes unemployability related to 
service-connected disability as of April 3, 2003, and no 
earlier.

10.  Granting all reasonable doubt in favor of the veteran, 
the competent evidence establishes total and permanent 
service-connected disability as of April 3, 2003, and no 
earlier.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for right 
hand neuropathy have not been met.  38 U.S.C.A. §§ 1155, 7105 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8517 (2007).

2.  The criteria for an initial rating in excess of 50 
percent for the period of the appeal prior to December 31, 
2002, and in excess of 70 percent thereafter, have not been 
met.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2007).

3.  There is no legal entitlement to an effective date 
earlier than April 23, 2001, for the grant of service 
connection for adjustment disorder with depressed mood.  38 
U.S.C.A. § 5110 (West Supp. 2007); 38 C.F.R. § 3.400 (2007).

4.  The criteria for an effective date of April 3, 2003, and 
no earlier, for the grant of TDIU benefits have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).

5.  The criteria for an effective date of April 3, 2003, and 
no earlier, for the establishment of DEA have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

Initially, the Board notes that the provisions of the VCAA 
are not applicable to the veteran's claim of entitlement to 
an earlier effective date for the grant of service connection 
for adjustment disorder with depressed mood.  In this regard, 
this issue turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to this issue 
here on appeal.

Regarding the veteran's claims for higher initial rating and 
an earlier effective date for TDIU, the Court, in Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in April 2001, November 2001, June 2004, 
and March 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
April 2001, November 2001, and June 2004 letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein.  These letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the November 2001 letter was sent to 
the veteran prior to the June 2002 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice pertaining to the 
veteran's TDIU claim as well as the notice in accordance with 
Dingess, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds these timing 
errors to be nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, after 
all required notice was sent to the veteran these issues were 
readjudicated and an August 2006 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations with respect to both of 
his disabilities on appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Higher Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

A. Right Hand Neuropathy

Initially, the Board notes that it considered whether staged 
ratings are appropriate in the present case.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in 
more detail below, however, the Board finds that there is no 
competent evidence that the veteran's service-connected right 
hand neuropathy increased in severity during this appeal 
sufficient to warrant a higher evaluation; therefore, a 
staged rating is unnecessary.

The veteran's right hand neuropathy is currently rated as 
noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8517 (2007).  This diagnostic code is applicable to the 
musculocutaneous nerve; it was selected because the veteran's 
service treatment records indicate that following right 
shoulder surgery during service he complained of paresthesias 
consistent with possible musculocutaneous nerve neurapraxia.  
See, e.g., Limited Duty Status Board Narrative Summary dated 
January 29, 1991.  

Diagnostic Code 8517 provides for noncompensable disability 
ratings when there is mild incomplete paralysis of the 
musculocutaneous nerve of either the minor or major nerve.  A 
10 percent rating is warranted for moderate incomplete 
paralysis of the musculocutaneous nerve of either the minor 
or major nerve; a 20 percent rating is warranted for severe 
incomplete paralysis of either the minor or major nerve, 
complete paralysis of the minor musculocutaneous nerve, or 
weakness but not loss of flexion of the elbow and supination 
of the minor forearm.  Finally, a maximum 30 percent rating 
is warranted for complete paralysis of the major 
musculocutaneous nerve or weakness but not loss of flexion of 
the elbow and supination of the major forearm.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8517.

Major and minor refer to the veteran's handedness, with a 
higher rating sometimes available for a service-connected 
nerve disability affecting the veteran's dominant hand.  The 
term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

The veteran complains of right hand muscle weakness, pain, 
stiffness, and poor motor control.  He also asserts that he 
sometimes drops things and that he has constant numbness in 
his right thumb, index, and middle fingers.  Consistent with 
the veteran's own statements, his contemporaneous medical 
records fail to reflect any current treatment for this 
disability.  In fact, the only mention of his right hand in 
the contemporaneous record is a June 2003 primary care 
evaluation at which the veteran complained of right hand 
muscle weakness, joint pain, stiffness, redness, and 
swelling.  The examining physician indicated that the veteran 
demonstrated +5/5 SAR in all major groups of both upper 
extremities; he also had normal coordination. 

The veteran's right hand neuropathy was evaluated by VA in 
April 2002 and March 2005.  The examination reports indicate 
that the veteran reported decreased sensation over his right 
hand, particularly his right thumb, index, and middle 
fingers.  They also show that the veteran demonstrated an 
ability to rapidly oppose his right thumb to all four 
remaining digits; he was also able to form a fist.  His right 
upper extremity, including his right hand, did not reveal any 
atrophy.  The April 2002 VA examiner noted a "minor" 
decrease in grip strength.  Conversely, the March 2005 VA 
examiner found no decreased grip strength (5 out of 5).  
Other than the veteran's "minor" decrease in grip strength, 
the veteran's April 2002 examination revealed no functional 
impairment of the right hand.  Finally, the March 2005 VA 
examination report notes that the electromyography (EMG) and 
nerve conduction velocity (NCV) studies were normal with 
distal latency in the right musculocutaneous nerve at the 
upper limits of normal; it was the examiner's conclusion that 
the veteran has normal right hand function despite subjective 
complaints of numbness.  

Based on the above evidence, the Board finds that the 
veteran's right hand neuropathy is productive of no more than 
mild incomplete paralysis of the right hand.  In this regard, 
the veteran's predominant symptomatology consists of 
subjective partial sensory loss and mild decreased grip 
strength.  There is no competent evidence, however, of 
weakness or atrophy of the hand, elbow, or forearm.  The 
objective medical evidence also fails to demonstrate any 
limitation of movement in the veteran's forearm or right 
hand.  

The rating for mild incomplete paralysis of both the minor 
and major musculocutaneous nerves is zero percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8517.  Regardless, the March 2005 
VA examination report notes that the veteran is left-hand 
dominant; thus, his rating should be for the minor nerve 
(right musculocutaneous nerve) in the case that such 
disability increases in severity in the future.  
Consideration was given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), in rating the 
veteran's right hand neuropathy.  However, the Board finds no 
basis upon which to assign a higher evaluation for the 
veteran's service-connected disability as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.

The Board also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for initial 
compensable rating for right hand neuropathy.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7.

B. Adjustment Disorder with Depressed Mood

By rating decision dated in June 2002, the veteran was 
granted service connection for adjustment disorder with 
depressed mood and assigned a 30 percent disability rating, 
effective April 23, 2001.  The veteran appealed this initial 
disability rating, and in an April 2005 RO rating decision, 
the disability rating for the veteran's adjustment disorder 
with depressed mood was increased to 50 percent, effective 
April 23, 2001, and 70 percent, effective December 31, 2002.  
In evaluating this appeal, the Board has therefore considered 
the propriety of each of these disability rating assignments.  
Additionally, it has considered whether additional staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
See also 38 U.S.C.A. § 5110(a) (West 2002) (effective dates 
of compensation, in general, cannot be earlier than the date 
of the receipt of application for benefits).  In the present 
appeal, the RO found that the veteran's psychiatric 
disability underwent an increase in severity once during this 
appeal.  After careful consideration of the evidence, and for 
reasons discussed below, the Board finds that there is no 
competent evidence that the veteran's adjustment disorder 
with depressed mood underwent any additional increases in 
severity during this appeal or that the previously identified 
increase in severity occurred earlier than found by the RO.

The veteran's adjustment disorder with depressed mood is 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440 
(2007).  Under that diagnostic code, a 50 percent evaluation 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence under the laws and regulations, 
the Board concludes that symptomatology associated with the 
veteran's adjustment disorder with depressed mood is most 
characteristic of the currently assigned 50 percent rating 
prior to December 31, 2002, and the currently assigned 70 
percent rating thereafter.  Therefore, as will be discussed 
in more detail, the evidence does not support a higher 
initial rating for adjustment disorder with depressed mood.

(1) Prior to December 31, 2002

Higher ratings under Diagnostic Code 9440 contemplate 
symptoms such as disorientation to time, place, or space, 
gross impairment in thought process or communication, 
illogical, obscure, or irrelevant speech, persistent 
delusions or hallucinations, own occupation, or own name, and 
neglect of personal appearance and hygiene.  However, as 
demonstrated by the medical evidence of record prior to 
December 31, 2002, the veteran exhibits none of these 
symptoms.  Rather, the May 2002 VA examination report 
reflects that the veteran presented for the examination 
wearing clean, though wrinkled, clothes; his grooming was 
between casual and careless and his hygiene was considered to 
be adequate.  The examiner noted that the veteran's speech 
was spontaneous and well-regulated and that his thoughts were 
relevant, coherent, and "non-bizarre."  The veteran did not 
report any psychotic symptoms, such as hallucinations or 
delusions, and none were observed during the examination.  
Finally, although the veteran refused to spell the word 
"world" backward, his concentration appeared adequate, he 
was fully oriented to time, place, and person, and he showed 
gross evaluation of memory.  Such evidence weighs against 
assigning an initial rating in excess of 50 percent prior to 
December 31, 2002.

In addition to not displaying the above symptomatology 
contemplated by 70 and 100 percent ratings, the medical 
evidence does not indicate that the veteran demonstrates 
grossly inappropriate behavior or obsessional rituals that 
interfere with routine activities.  And although the 
competent evidence demonstrates that the veteran experiences 
some level of depression requiring medication, the Board 
concludes that his depressive symptoms more closely 
approximate those contemplated by a 50 percent evaluation 
than a 70 or 100 percent evaluation.  First, there is no 
evidence that the veteran experiences near-continuous panic.  
In fact, the veteran fails to make any mention of feelings of 
panic or anxiety attacks at the May 2002 VA examination and 
his contemporaneous records do not contain any reference to 
such symptoms either.  Additionally, the competent evidence 
prior to December 31, 2002, fails to show that the veteran's 
depression affects his ability to function independently and 
effectively or that he is unable to perform activities of 
daily living.  The veteran reported at the May 2002 VA 
examination that he was employed thirty hours per week as a 
janitor and that his ability to complete his work was 
hindered only by his physical disabilities.  The veteran's 
records from this period also show that he maintains a home 
with his wife of twenty-plus years.  The Board finds that 
these activities strongly indicate that the veteran is able 
to complete activities of daily living to the extent that he 
is able to function independently and effectively.  

The veteran's employment and marital relationship also 
highlight that he does not meet the criteria for a 70 percent 
disability rating as such evidence tends to show an ability 
to establish and maintain effective work and social 
relationships.  The veteran did not speak a great deal about 
relationships at his May 2002 VA examination; however, he did 
indicate that his co-workers were attentive to his physical 
needs at work and allowed him to sit down when needed.  It is 
certainly likely that the veteran's co-workers were required 
to assist him.  However, it also suggests some level of 
relationship or friendship, especially when considered in 
contrast to his March 2005 VA examination where he reports 
increasing conflicts with his co-workers.  Similarly, the 
veteran reported in March 2005 that many of his relationships 
had gone downhill, including his marital relationship; he 
stated that he had been estranged from his kids for the past 
two years.  Such statements imply that the veteran had at 
least some relationship with his children prior to December 
31, 2002, and that his relationship with his wife had not yet 
deteriorated.  

Regarding any suicidal ideation, the veteran reported that he 
had once walked off of a step in an awkward manner hoping 
that he would break his neck.  May 2002 VA Examination 
Report.  Absent this one occasion, the veteran denied being 
"suicidal at this time."  His remaining medical records are 
silent for any thoughts of suicide.  Under such 
circumstances, the Board finds that one incident of suicidal 
ideation is insufficient to warrant a higher disability 
rating; it also does not reflect a temporary increase in 
severity entitled to a staged rating.  

Turning to evidence favorable to the veteran's appeal, the 
veteran informed the May 2002 VA examiner that others had 
confronted him about his aggressiveness; he admitted that he 
does yell and throw things when frustrated.  Such behavior 
might be more characteristic of a 70 percent disability 
rating (impaired impulse control).  However, prior to 
December 31, 2002, the evidence fails to show that the 
veteran's anger and irritability is of sufficient severity to 
warrant a higher initial rating.  In this regard, it is not 
until after December 31, 2002, that the competent evidence 
demonstrates that the veteran's anger is so extreme that he 
punched a wall.  See March 2005 VA Examination Report.  
Additionally, the May 2002 VA examiner found the veteran's 
impulse control to be "fair," and the veteran himself 
denied any perception of being an aggressive person.  
Nevertheless, it is clear from the record that prior to 
December 31, 2002, he experienced some difficulty with 
irritability and anger.  However, these symptoms, when 
considered as part of his entire disability picture, are not 
sufficient to warrant a higher rating.  See 38 C.F.R. § 4.7 
(2007).

The Board finds that the above discussed evidence 
demonstrates that prior to December 31, 2002, the veteran's 
adjustment disorder with depressed mood is characterized by 
no more than occupational and social impairment with reduced 
reliability and productivity.  In this regard, his symptoms 
have resulted in an "agitative depression" that has some 
impact on his social and occupational functioning, yet he 
remains employed and has relationships with his family and 
co-workers.  May 2002 VA Examination Report.  

Finally, in addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the Board finds that the Global Assessment of 
Functioning (GAF) score of 60 assigned at the May 2002 VA 
examination further supports his initial rating of 50 percent 
prior to December 31, 2002.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  Although GAF scores are probative of the 
veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

A GAF score of 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, in the present case, the Board finds that 
the assigned GAF score for this period of the appeal is 
consistent with his current 50 percent rating.  

The Board acknowledges the veteran's own lay statements that 
he is entitled to a disability rating in excess of 50 percent 
for the period of this appeal prior to December 31, 2002.  
However, the Board must consider the entire evidence of 
record when analyzing the criteria laid out in the ratings 
schedule.  Furthermore, although the veteran is competent to 
provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Board concludes that a rating in excess of 50 
percent is not warranted for the first stage of this appeal, 
and that the veteran's currently assigned rating most closely 
approximates his symptomatology due to adjustment disorder 
with depressed mood.  In reaching its decision for this 
period of the appeal, the Board considered the benefit-of-
the-doubt rule; however, a preponderance of the evidence is 
against a higher disability rating, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

(2) As of December 31, 2002

The veteran was reevaluated for his adjustment disorder with 
depressed mood in March 2005.  At such time, he reported a 
significant increase in the severity of his disability 
triggered by his dismissal from his janitorial and 
maintenance job in the Spring of 2003.  Contemporaneous 
treatment records show that the veteran reported having 
anxiety problems and anger management issues to his primary 
care physician beginning in December 2002.  Dr. Kowalski 
Treatment Records dated December 31, 2002, and January 2, 
2003.  As a result of this increased symptomatology, the RO 
increased his disability rating from 50 to 70 percent, 
effective December 31, 2002.  

The Board has considered whether the evidence as of December 
31, 2002, warrants a 100 percent disability rating pursuant 
to the criteria provided in Diagnostic Code 9440.  However, 
the veteran still did not demonstrate symptoms consistent 
with a 100 percent schedular rating such as disorientation to 
time or place, gross impairment in thought process or 
communication, memory loss for names of close relatives, own 
occupation, or own name, and persistent delusions or 
hallucinations.  Id.  See also Dr. Kowalski Treatment Record 
dated June 25, 2003; March 2005 VA Examination Report.  The 
veteran did report a noticeable increase in his anger 
symptoms.  Specifically, he indicated that his temper had 
become shorter and that he had punched a wall a few times.  
The veteran, however, denied any physical aggression towards 
people.  Thus, it is difficult to contemplate how his 
disability is manifested by persistent danger or hurting 
others.  There is also no competent evidence that the veteran 
is in persistent danger of hurting himself.  In this regard, 
although he reported daily depression, feelings of 
worthlessness, and suicidal ideation, he denied any active 
suicidal intent or plan.  

The veteran was accompanied to the March 2005 examination by 
his wife, and he indicated that she was responsible for 
coaxing him out of bed and into his daily routine; he stated 
that he no longer showered daily.  Therefore, while he 
appeared appropriately groomed and hygienic, it appears that 
he no longer remained responsibility for maintaining his 
personal appearance.  The veteran also reported that he no 
longer had any interest in activities, that he did not help 
out around the house, and that his relationship with his wife 
and children had deteriorated since his previous examination.  

While the above evidence suggests symptomatology more 
consistent with a 100 percent disability rating, the Board 
finds that the veteran's total disability picture still does 
not demonstrate total occupational and social impairment.  In 
this regard, the veteran reported that he was fired from his 
janitorial and maintenance position because his knees 
prevented from performing his work duties.  The Board 
acknowledges that he also described increasing conflicts with 
his supervisors and co-workers; however, there is no 
indication that his dismissal was due to his adjustment 
disorder with depressed mood.  Rather, his treatment records 
reflect numerous complaints of knee problems and its 
limitations on his work abilities.  Moreover, while the March 
2005 examiner noted that the veteran's adjustment disorder 
"will more likely than not interfere with [his] performance 
of work duties," the examiner had no opinion as to whether 
his mental disorder alone would permanently prevent future 
employment.  In the absence of competent evidence that the 
veteran is unable to secure or follow employment solely due 
to his adjustment disorder with depressed mood, the Board 
finds that the weight of the probative evidence is against 
increasing his disability rating in excess of 70 percent.  
See 38 C.F.R. § 4.1 (2007) (the purpose of the Rating 
Schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities).

Finally, the Board finds that the GAF score assigned to the 
veteran during this period of the appeal, 50, lends further 
support to his presently assigned 70 percent rating.  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
function (e.g., no friends, unable to keep a job).  Since 
this score does not conflict with his current rating, or 
suggest a need to increase his rating to 100 percent, the 
Board declines to discuss it further.  

The veteran is already in receipt of a total rating based on 
individual unemployability (TDIU).  Thus, any discussion of 
whether he is entitled to a 100 percent rating for adjustment 
disorder on an extraschedular basis is rendered moot.  
Moreover, the above evidence, while demonstrating 
interference with his employability, does not indicate 
symptomatology that is not contemplated by the schedular 
criteria for 100 percent (total social and occupational 
impairment).  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The Board is sympathetic to veteran's lay assertions 
that he is entitled to a higher rating for this period of the 
appeal.  However, the preponderance of the evidence fails to 
demonstrate that the veteran's adjustment disorder with 
depressed mood most closely approximates the symptomatology 
contemplated by a 100 percent schedular disability rating.  
The benefit of the doubt rule does not apply, and the 
veteran's appeal for a higher initial rating for the second 
stage of this appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II. Earlier Effective Date

A. Adjustment Disorder with Depressed Mood

As discussed in the above Introduction, the veteran asserts 
that the effective date for his award of a 50 percent rating 
for service connection for adjustment disorder with depressed 
mood should be earlier than April 23, 2001.  The statutory 
guidelines for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. 
§ 5110.  Except as otherwise provided, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400 (2007).  In cases involving direct service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

By way of history, the record reflects that the veteran 
submitted a formal claim for service connection for 
depression secondary to his service-connected disabilities 
November 21, 1997.  His claim was not adjudicated by the RO, 
and on April 23, 2001, he once again submitted a formal claim 
for service connection for depression secondary to his 
service-connected disabilities.  In a June 2002 rating 
decision, the RO granted service connection for an adjustment 
disorder with depressed mood associated with his service-
connected right shoulder disability, effective April 23, 
2001, the date the second formal claim was received.  See 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The veteran was notified 
of this June 2002 RO decision and provided notice of his 
procedural and appellate rights.  

Thereafter, in June 2002, the veteran submitted a notice of 
disagreement as to the initial disability rating assigned to 
his service-connected adjustment disorder.  A statement of 
the case was issued in April 2003, and the veteran perfected 
his appeal of entitlement to a higher initial rating in April 
2003.  By decision dated in May 2003, the Board remanded the 
issue of the initial rating to the agency of original 
jurisdiction, and in April 2005, the RO granted an increase 
in the initial disability rating assigned to the veteran's 
adjustment disorder with depressed mood.  Specifically, it 
assigned a 50 percent rating, effective April 23, 2001, and a 
70 percent rating, effective December 31, 2002.  In May 2005, 
the veteran submitted a notice of disagreement indicating 
that the effective date of the initial 50 percent rating 
should be prior to April 23, 2001.  

A veteran has one year from the date that VA mails notice of 
a determination to him or her to file a notice of 
disagreement with the decision.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); § 38 C.F.R. § 20.302(a) (2007).  If no notice of 
disagreement is received within one year from the date of the 
notice, the RO's determination becomes final.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1103 (2007).  In the present case, 
the veteran was notified of the effective date assigned to 
his award of service connection for adjustment disorder with 
depressed mood by RO rating decision dated in June 2002.  
Notice of this decision, and notice of the veteran's 
appellate and procedural rights, was mailed on June 11, 2002.  

The Board has reviewed the record, and finds that no 
disagreement as to the effective date assigned for the grant 
of service connection for adjustment disorder with depressed 
mood was received prior to May 31, 2005.  As this is more 
than one year after the June 2002 rating decision, it is 
untimely as a notice of disagreement, and the matter of the 
assigned effective date of service connection became final.  
See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103.  

The veteran's May 2005 correspondence is therefore a new 
claim for an earlier effective date for the grant of service 
connection for adjustment disorder with depressed mood.  
However, once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In the present 
case, the veteran has not filed a motion for revision of the 
RO's June 2002 rating decision based on CUE.  His current 
appeal thus consists of a "freestanding claim for earlier 
effective dates."  Id.  This, however, vitiates the rule of 
finality.  The Board finds that there is no proper claim in 
this case.  His claim must therefore be denied.

B. TDIU and DEA

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2007).  For the purpose of determining whether the 
veteran has one disability ratable at either 40 percent or 60 
percent, VA will consider disabilities resulting from common 
etiology or a single accident as one disability.  Id.  

With consideration of the fact that the veteran's claim for 
TDIU was received on November 21, 1997, the general rule, as 
provided at 38 C.F.R. § 3.400(o)(1), is that the effective 
date of the award of an increased evaluation is the date of 
the veteran's claim or the date entitlement is shown, 
whichever is later.  The RO awarded TDIU from June 25, 2003.  
Therefore, the focus of the Board's review is whether it is 
factually ascertainable that the veteran met the criteria for 
TDIU at any time between November 21, 1997, and June 25, 
2003.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); 
see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  In 
determining whether or not entitlement to TDIU was factually 
ascertainable prior to June 25, 2003, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

Prior to the veteran's November 1997 claim for TDIU, he was 
receiving disability compensation for status post-subluxation 
of the right shoulder, rated as 20 percent disabling, and 
patellofemoral syndrome of the knees, with each knee rated as 
10 percent disabling.  During this appeal, the veteran was 
awarded service connection for right hand neuropathy, rated 
as noncompensable from April 23, 2001, and adjustment 
disorder with depressed mood, rated as 50 percent disabling 
as of April 23, 2001, and 70 percent as of December 31, 2002.

The above evidence indicates that the veteran met the 
percentage requirements for TDIU as of April 23, 2001.  See 
38 C.F.R. §§ 4.25, 4.26 (2007).  However, as discussed in 
more detail below, the Board finds that the competent 
evidence fails to show that the veteran was unable to secure 
or follow substantially gainful employment until April 3, 
2003.  Therefore, although he filed his claim in November 
1997 and met the basic percentage requirements in April 2001, 
an effective date earlier than April 3, 2003, is not 
warranted.  

Initially, the Board notes that the veteran currently has 
pending claims of entitlement to increased ratings for his 
right shoulder and bilateral knee disabilities before the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) (Docket Number 2008-711).  Generally, the 
veteran's claim for an earlier effective date would be 
considered inextricably intertwined with these pending 
claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180 
(1991).  However, for reasons clear from the below analysis, 
the Board finds that regardless of when the veteran met the 
percentage requirements of 38 C.F.R. § 4.16, the 
preponderance of the evidence is against any finding that he 
was unemployable due to his service-connected disabilities 
prior to April 3, 2003.  As such, even if his pending 
increased rating claims were to ultimately result in higher 
ratings which would change the date he met the percentage 
requirements, the Board finds that the competent evidence 
fails to demonstrate unemployability.  Thus, his current 
claim for an earlier effective date for TDIU is not 
"inextricably intertwined" with his pending increased 
rating claims.  The Board may therefore proceed with a 
decision at this time.  

The record shows that following his separation from service 
he was employed as a parts sales manager at Auto Zone from 
March 1994 to June 1995.  In June 1995, the veteran went to 
work for Merz Sheetmetal as a sheetmetal worker.  He suffered 
an on-the-job injury to his right ankle in December 1996 
which resulted in a significant amount of time lost.  See VA 
Form 21-8940 received November 21, 1997; see also Treatment 
Records from the Bonutti Orthopaedic Clinic.  The competent 
evidence between December 1996 and January 1998 shows that 
the veteran vacillated between periods of full restriction 
from work and limited restriction.  Id.  Eventually, the 
veteran was declared able to return to work in January 1998, 
albeit with a number of permanent restrictions, including no 
climbing, prolonged walking or weightbearing, and a need to 
alternate standing and sitting.  See Dr. Rudert Treatment 
Report dated January 6, 1998.  The veteran indicated at his 
March 1998 VA examination that he had not worked since his 
right ankle accident.

The veteran's records from this period of unemployment 
clearly show that his functional and occupational impairment 
was a result of a nonservice-connected right ankle 
disability.  Id.  See also Treatment Records from the Bonutti 
Orthopaedic Clinic.  At no time during this period did a 
medical professional attribute the veteran's complaints, 
problems, or limitations to his bilateral knee disability or 
right shoulder disability.  Moreover, despite the veteran not 
working during this period of rehabilitation, he was never 
declared unable to work for any extended period of time.  As 
noted above, he had periods of full work restriction as well 
periods of limited restriction only (restricted to sedentary 
employment).  See Treatment Records and Reports from the 
Bonutti Orthopaedic Clinic dated March 5, 1997, March 14, 
1997, May 20, 1997, and June 3, 1997.

The veteran's service-connected disabilities were evaluated 
in April 2001, at which time he reported part-time employment 
as a janitor for the State of Illinois.  The veteran also 
indicated that he had been "off work" for one and one-half 
years following his December 1996 right ankle injury, but 
that he returned to work thereafter.  Although the veteran 
was only able to return to work part-time due to limitations 
regarding how long he could be on his feet, he reported that 
he had lost no time in the last year due to his service-
connected knee or shoulder disabilities.  Similarly, in April 
2002, the veteran stated that he had not lost any time at 
work due to right hand neuropathy or status post-subluxation 
of the right shoulder.

The first documented evidence of problems at work in an April 
2003 private treatment record.  Dr. Kowalski Treatment Record 
dated April 3, 2003.  Specifically, the veteran indicated 
that he was "laid off."  It is unclear, however, whether 
such unemployment was permanent or temporary because in May 
2003 he reported that his boss was making him kneel at work.  
Dr. Kowalski Treatment Record dated May 1, 2003.  A June 2003 
VA primary care clinic record shows that the veteran finally 
reported being fired from his job.  VA Primary Care Clinic 
Record dated June 25, 2003.  

Granting all reasonable doubt in favor of the veteran, the 
Board finds that the earliest evidence of unemployability is 
the April 3, 2003, private treatment record which indicates 
that the veteran has been "laid off."  It appears that as 
of April 3, 2003, the veteran's employer had initiated 
procedures to permanently fire the veteran due, at least in 
part, to his service-connected knee problems.  

An effective date earlier than April 3, 2003, is not 
warranted because the competent evidence prior to this date 
fails to show that the veteran was unable to secure and 
follow substantially gainful employment.  In this regard, he 
was employed for the entire period of the appeal prior to 
April 3, 2003, with the exception of the one and one-half 
years he was on disability for a nonservice-connected 
disability.  The Board acknowledges that the veteran's 
service-connected disabilities had some impact on his 
employment and earning capacity; however, the competent 
evidence fails to show, and the veteran does not assert, that 
his employment during this period was marginal.  See 38 
C.F.R. § 4.16(a) (marginal employment shall not be considered 
substantially gainful employment); Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994).  Moreover, the purpose of the Rating 
Schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1.  
Therefore, the veteran's contentions that his service-
connected disabilities restrict his earning capacity are 
addressed by his current schedular ratings.  

In sum, although the veteran became eligible for TDIU 
benefits on April 3, 2001, the preponderance of the evidence 
is against finding that he became unemployable due to 
service-connected disabilities prior to April 3, 2003.  The 
Board observes that it considered the assignment of TDIU on 
an extraschedular basis; however, it concludes that the 
record regarding the veteran's service-connected disabilities 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, although the veteran asserts that he 
is unemployable because of his service-connected 
disabilities, he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings pertaining to right shoulder 
subluxation, bilateral patellofemoral syndrome, right hand 
neuropathy, and adjustment disorder with depressed mood.  
Moreover, as discussed above, the veteran was not unemployed 
at any period during this appeal prior to April 3, 2003, due 
to service-connected disabilities.  Thus, the Board declines 
to refer the veteran's request for an earlier effective date 
for TDIU to the Director of the Compensation and Pension 
Service for extraschedular.  Id.  See also Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Regarding the veteran's claim for an earlier effective date 
for the establishment of DEA, Chapter 35, Title 38, of the 
United States Code extends the VA educational program to the 
children or spouse of a veteran if the veteran was discharged 
from service under conditions other than dishonorable and has 
a permanent total service-connected disability.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).

As is clear from the above analysis, the competent evidence 
fails to show that the veteran has a permanent total service-
connected disability prior to April 3, 2003, the date he 
showed unemployability.  It is not clear whether his service-
connected disability picture is total and permanent for the 
period between April 3, 2003, and June 25, 2003.  Thus, 
granting all reasonable doubt in favor of the veteran, the 
Board finds that the veteran became permanently and totally 
disabled on April 3, 2003; thus, he became eligible for DEA 
on April 3, 2003.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for right hand 
neuropathy is denied.

Entitlement to an initial rating in excess of 50 percent for 
the period of the appeal prior to December 31, 2002, and in 
excess of 70 percent thereafter, for adjustment disorder with 
depressed mood associated with service-connected right 
shoulder disability, is denied.

Entitlement to an effective date prior to April 23, 2001, for 
the grant of service connection for adjustment disorder with 
depressed mood associated with service-connected right 
shoulder disability, is denied.  

An effective date of April 3, 2003, and no earlier, for the 
award of TDIU is granted.

An effective date of April 3, 2003, and no earlier, for the 
establishment of DEA is granted.




REMAND

With regard to the veteran's claims of entitlement to 
increased ratings for status post-subluxation of the right 
shoulder, patellofemoral syndrome of the left knee, and 
patellofemoral syndrome of the right knee, the Board is of 
the opinion that a statement received from the veteran on May 
21, 2005,  can be construed as expressing disagreement with 
the disability ratings assigned and a desire for appellate 
review regarding the April 2005 denial of his claim for 
increased ratings.  38 C.F.R. § 20.201 (2007).  Therefore, 
the Board finds that the veteran has filed a timely notice of 
disagreement.  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to these issues.  38 C.F.R. § 19.26 
(2007).  The veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.  

The Board would like to note that the veteran was previously 
denied increased ratings for his service-connected status 
post-subluxation of the right shoulder, patellofemoral 
syndrome of the left knee, and patellofemoral syndrome of the 
right knee, in a March 1998 RO rating decision.  The veteran 
perfected an appeal of these three issues, and in a May 2003 
decision, the Board denied the veteran's increased rating 
claims.  The veteran appealed the Board's May 2003 decision 
to the Court, and in a March 2008 Memorandum Decision, the 
Court set aside the Board's May 2003 decision as to these 
issues, and remanded the veteran's increased rating claims to 
the Board for further proceedings.  The Secretary then 
appealed this decision to the Federal Circuit); as of the 
date of this decision the Secretary's appeal has been 
assigned a Docket Number (2008-711) and is awaiting hearing 
before the Federal Circuit.  Such claims, therefore, remain 
pending, and the veteran's increased rating claims that are 
the subject of this Remand overlap with his pending increased 
rating claims.  Generally, this situation is to be avoided 
due to the inherent problem of having the same issue(s) 
pending before different jurisdictions.  Nevertheless, since 
the Board lacks jurisdiction over the present increased 
rating claims, they must be remanded to the RO for proper 
procedural development, namely, issuance of a statement of 
the case.  

Accordingly, these issues are REMANDED for the following 
action:

Issue a statement of the case with respect 
to the issues of entitlement to an 
increased rating for (1) status post-
subluxation of the right shoulder, 
currently rated as 20 percent disabling; 
(2) patellofemoral syndrome of the left 
knee, currently rated as 10 percent 
disabling; and (3) patellofemoral syndrome 
of the right knee, currently rated as 10 
percent disabling.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


